IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 01-31043
                             Summary Calendar



BARBARA HOOVER,

                                                Plaintiff-Appellant,

versus

CIVIL DISTRICT COURT, Parish of Orleans, State of Louisiana; NADINE
RAMSEY, Judge; SHELLY NICHOLSON, Court Reporter; PINKY FERDINAND,
Court Reporter; TERRI LOVE, Judge; LESLIE CALLAIS, Court Reporter;
MARJORIE STAES, Court Reporter; KIM BOYLE, Judge; ROBIN GIARUSSO,
Judge; CARLA JOSEPH, Court Reporter; GERALD GEDEROFF, Judge;
BARBARA BERGUR, Court Reporter; RICHARD GANUCHEAU, Judge; MR.
CALLAIS, Court Reporter; YADA MAGEE, Judge; THERESA MILLER, Court
Reporter; ROLAND BELLSOME, Judge; LAURIE HENDRICKSON, Court
Reporter,


                                                Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                             (01-CV-769)
                        --------------------
                          February 28, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:

     We must determine the basis of our jurisdiction and must do so

on our own motion, if necessary.         Mosley v. Cozby, 813 F.2d 659,

660 (5th Cir. 1987). Generally, parties may appeal only from final

orders   unless     the   order   has   been   certified   for   immediate,

interlocutory appeal.        28 U.S.C. §§ 1291, 1292(b).           A final

decision is one that “ends the litigation on the merits and leaves

nothing for the court to do but execute the judgment.”           Dillon v.
State of Mississippi Military Dep't, 23 F.3d 915, 917 (5th Cir.

1994)(citation and quotations omitted).

     No final judgment has been entered in the captioned case. The

district court announced its intention to dismiss the case if

Plaintiff-Appellant Hoover failed to comply with a show-cause

order. That was not, however, a self-executing order of dismissal,

and the district court has not dismissed the case.     Hoover could

have filed a pleading explaining the bases for her claims and could

have avoided a dismissal for failure to comply.      The show-cause

order did not therefore end the litigation on the merits and leave

nothing for the court to do but sign and file the judgment.     See

Dillon, 23 F.3d at 917.   As there is no final judgment, there is

nothing from which an appeal on the merits may be taken.

     Additionally, the district court’s show-cause order and its

order denying Hoover’s motion for transcripts, for an extension,

and for a stay, could be reviewed on appeal from any final order

dismissing the case.   Therefore, those orders are not appealable

under the collateral-order doctrine.   Carter v. Fenner, 136 F.3d

1000, 1004 n.7 (5th Cir. 1998). Lacking jurisdiction over Hoover’s

appeal, it is

DISMISSED.




                                 2